                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
            Jonathon Samuel Ethan Sawyer
 In re      Amelia Lina Zatik                                                                             Case No.
                                                                                  Debtor(s)               Chapter    7

                                                          PAYMENT ADVICES COVER SHEET
                                                           UNDER 11 U.S.C. § 521(a)(1)(B)(iv)


I, Jonathon Samuel Ethan Sawyer , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF
        THESE BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.




            I, Amelia Lina Zatik , declare under penalty of perjury that the foregoing is true and correct (CHECK ONE OF THESE
            BOXES):

            I have not been employed by any employer within the 60 days before the date of the filing of the petition.

            I was employed by an employer within 60 days before the date I filed my bankruptcy petition, but I have not received
            payment advices or other evidence of payment because

            I have received payment advices or other evidence of payment within 60 days before the date I filed my bankruptcy petition
            from any employer, and they are attached.




 Date March 4, 2020                                                   Signature   /s/ Jonathon Samuel Ethan Sawyer
                                                                                  Jonathon Samuel Ethan Sawyer
                                                                                  Debtor


 Date March 4, 2020                                                   Signature   /s/ Amelia Lina Zatik
                                                                                  Amelia Lina Zatik
                                                                                  Joint Debtor




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy



              20-11348-jps                 Doc 5          FILED 03/06/20          ENTERED 03/06/20 22:32:17              Page 1 of 1
